DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natarajan et al. U.S. PGPub 2018/0240124 in view of Chen et al. U.S. PGPub 2012/0227792.
Regarding claims 1, 5 and 11, Natarajan discloses a method for maintaining a system, comprising: transmitting, to a computing apparatus (e.g. warranty tracking application server or customer smart device) in operable communication with the system, an alert message indicating non-working (e.g. malfunctioning/error) products and which of the non-working products are under warranty and eligible for replacement (e.g. pg. 2, ¶17 and 20; pg. 3, ¶24-27 and 29; pg. 4-5, ¶35-37 and 41-45; Fig. 1-2); receiving, from the computing apparatus, a request (e.g. request/order) for replacements for the non-working products (e.g. pg. 2, ¶17 and 20; pg. 3, ¶24-27 and 29; pg. 4-5, ¶35-37 and 41-45; Fig. 1-2); and transmitting, to the computing apparatus, an acknowledgment message (e.g. customer final confirmation) indicating that the request has been successfully received and the replacements for the non-working products are being shipped (e.g. shipped/delivered) (e.g. pg. 2, ¶17 and 20; pg. 3, ¶24-27 and 29; pg. 4-5, ¶35-37 and 41-45; Fig. 1-2). Natarajan does not disclose maintaining a power conversion system comprising at least one renewable energy source coupled to at least one microinverter.
 	Chen discloses a power conversion system, comprising: a distributed energy resource comprising at least one renewable energy source coupled to at least one microinverter and discloses the need for malfunctioning microinverters (solar panels) to be replaced under a warranty (e.g. pg. 1, ¶6; pg. 3, ¶32; Fig. 2-4).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use Natarajan’s maintaining method for a distributed energy resource. One of ordinary skill in the art would have been motivated to do this in order to efficiently replace malfunctioning solar panels.
 	Therefore, it would have been obvious to modify Natarajan with Chen to obtain the invention as specified in claims 1-15.

 	Regarding claims 2, 6 and 12, Natarajan discloses the method of claim 1, wherein receiving the request for the replacements for the non-working products comprises receiving at least one of serial numbers of the non-working products, a status (e.g. operating conditions) of the non-working products, or a shipping addresses to which the replacements for the non-working products are to be shipped (e.g. pg. 2, ¶21; pg. 4, ¶36 and 41; pg. 5, ¶49 and 52).
 	Regarding claims 3, 7 and 13, Natarajan discloses the method of claim 1, wherein the request for the replacements for the non-working products comprises a selectable area configured to allow a user to select the replacements (via customer confirmation) for the non-working products (e.g. pg. 2, ¶17 and 20; pg. 3, ¶24-27 and 29; pg. 4-5, ¶35-37 and 41-45; Fig. 1-2).
 	Regarding claims 4, 8 and 14, Natarajan discloses the method of claim 1, further comprising transmitting, to the computing apparatus, an agreement message providing a user with an option for accepting (e.g. final confirmation) or declining terms in the agreement message (e.g. pg. 2, ¶17 and 20; pg. 3, ¶24-27 and 29; pg. 4-5, ¶35-37 and 41-45; Fig. 1-2).
 	Regarding claims 5, 10 and 15, Natarajan discloses the method of claim 1, wherein the acknowledgement message comprises a request identification (ID) number (e.g. new product serial number) configured to allow a user to track a status of the replacements for the non-working products (e.g. pg. 2, ¶21; pg. 4, ¶36 and 41; pg. 5, ¶49 and 52).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 30, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116